Citation Nr: 0527804	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-28 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas




THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a brain concussion (claimed as headaches and 
sinus problems).




ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The veteran had active service from June 1951 to September 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 RO rating decision which denied 
service connection for diabetes mellitus and found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for residuals of a brain 
concussion.  In the July 2004 statement of the case, the RO 
found that new and material evidence had been submitted and, 
after considering the claim on the merits, denied service 
connection for residuals of a brain concussion.  Despite the 
RO's findings made in the July 2004 statement of the case, 
the Board notes that the issue of whether new and material 
evidence has been submitted to reopen a claim of service 
connection for residuals of a brain concussion must still be 
considered by the Board herein.  

Received from the veteran in August 2005 was his motion to 
advance his claim on the docket due to his advanced age; he 
indicated that he was born in November 1933.  In a letter 
dated in September 2005, the Board denied the veteran's 
motion to advance his claim on the docket, noting that he did 
not meet the advanced age requirement of 75 years.  


FINDINGS OF FACT

1.  Diabetes mellitus was diagnosed many years after the 
veteran's period of service and there is no competent medical 
evidence of record linking diabetes mellitus to the veteran's 
period of service.

2.  In November 2001 the RO issued a rating decision, which 
denied service connection for residuals of brain concussion.  
The veteran did not perfect his appeal in a timely manner and 
the November 2001 decision became final.

3.  Evidence received since the November 2001 rating decision 
is new, but does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303 (2004).

2.  The November 2001 rating decision, which denied 
entitlement to service connection for residuals of brain 
concussion, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d) (2004).

3.  Evidence received since the November 2001 RO rating 
decision is not new and material, and the veteran's claim for 
service connection for residuals of a brain concussion has 
not been reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran contends that service connection should be 
granted for his diabetes mellitus.  Service medical records, 
however, show no finding of or treatment for diabetes 
mellitus.  In an August 2000 private medical record it was 
noted that the veteran reported a medical history that was 
negative for diabetes mellitus.  The record reflects that the 
first post-service medical evidence showing a diagnosis of 
diabetes mellitus and treatment therefore was in October 
2000.  Subsequent treatment records show that the veteran 
continued to receive periodic treatment for his diabetes 
mellitus.  While the medical evidence is clear that veteran 
currently has diabetes mellitus, there is no competent 
medical evidence of record linking his diabetes mellitus to 
service or showing that diabetes mellitus had an onset in 
service.  Moreover, although the veteran has asserted that 
his diabetes mellitus is related to service, he is a 
layperson and thus does not have competence to give a medical 
opinion on causation.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
There is no competent medical evidence of record linking the 
veteran's diabetes mellitus to service and no competent 
medical evidence showing that his diabetes mellitus had an 
onset in service.  Thus, the weight of the credible evidence 
demonstrates that the veteran's diabetes mellitus began years 
after service and was not caused by any incident of service.  
The Board therefore finds that the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.303, Gilbert, supra.

New and Material Evidence

In November 2001 the RO issued a rating decision, which 
denied entitlement to service connection for residuals of a 
brain concussion, essentially based on a finding that there 
was no evidence of any current residuals or any current 
disability resulting from a brain concussion claimed to have 
been incurred in service.  The RO denied service connection 
for residuals of a brain concussion, finding that although 
the veteran had sustained a brain concussion in service, this 
condition was considered to be acute and transitory with no 
residuals or chronic disability shown.  The veteran filed a 
timely notice of disagreement with the November 2001 rating 
decision, and the RO issued a statement of the case in 
October 2002.  Received from the veteran in February 2003 was 
an untimely VA Form 9 (substantive appeal).  Thus, since the 
veteran did not perfect his appeal in a timely manner, the 
November 2001 RO rating decision is considered to be final, 
and the claim for service connection may be reopened only if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104; Manio v. Derwinski, 1 Vet.App. 140 (1991).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When the claim was denied by the RO in November 2001, the 
evidence on file consisted of service medical records, VA 
treatment records, and private treatment records.  These 
records showed that the veteran sustained a concussion of the 
brain in 1954 after being hit in the head during a bar room 
brawl.  He was transferred to the U.S. Naval Hospital in Guam 
for treatment.  X-rays revealed no fractures and there were 
no pathological neurological signs.  Nine days later he was 
released back to duty and was found fit for duty.  On the 
veteran's separation examination in September 1954, the 
veteran was found to have a normal clinical evaluation of the 
head, sinuses, and normal neurologic evaluation.  No 
abnormalities or defects were noted.  Post-service treatment 
records, dated from 1987, showed no complaints of, treatment 
for, or diagnosis of any residuals of the brain concussion in 
service.  In January 1999 he denied sinus problems and denied 
having headaches.  In December 2000 he again denied having  
headaches.  

Evidence submitted subsequent to the November 2001 RO rating 
decision includes VA treatment records, private treatment 
records, and a VA examination.  With regard to the evidence 
received subsequent to the November 2001 rating decision, the 
Board finds that although the VA and private medical records 
are new, they are not material, because they have no bearing 
on whether the veteran has any residuals or disability, 
including headaches or sinus problems, resulting from the 
brain concussion in service.  These medical treatment records 
primarily pertain to treatment the veteran received related 
to other medical problems.  With regard to the VA examination 
in May 2004, the Board notes that although the veteran 
complained of sinus problems and headaches since the brain 
concussion in service, the examiner found that the veteran's 
complaints of upper respiratory symptoms and headaches were 
"most likely" associated with seasonal allergies.  The VA 
examiner also opined that these symptoms did not have any 
relationship to the veteran's concussive head injury in 
service.  Thus, the VA and private treatment records and the 
VA examination do not provide an unestablished fact necessary 
to substantiate the claim, nor do they raise a reasonable 
possibility of substantiating the claim.  The Board notes 
that none of the newly submitted evidence shows the existence 
of any current residuals or residual disability related to 
the concussion of the brain in service.  Thus, the Board 
concludes that new and material evidence has not been 
presented to reopen the veteran's claim for service 
connection for residuals of a brain concussion, and that 
claim must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)) was signed into law.  The VCAA 
imposes additional obligations on VA in terms of its duty to 
notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the Court held that a VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim; that VA will seek to provide; and 
that the claimant is expected to provide.  In the present 
case, the RO sent the veteran correspondence in June 2001, 
March 2003, May 2003, and June 2003, and a statement of the 
case in July 2004.  There has been no harm to the veteran, as 
VA made all efforts to notify and to assist him with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Any defect with regard to the 
timing and content of the notices to the veteran was harmless 
because of the thorough and informative notices provided 
throughout the adjudication of the claims.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has satisfied 
its "duty to notify" the veteran.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to records, the Board notes that VA has obtained 
VA and private treatment records for the veteran, per his 
instructions, and the veteran himself has submitted various 
private treatment records.  

With regard to a VA examination for the claim for service for 
diabetes mellitus, the Board notes that a VA examination is 
not warranted or necessary to decide that claim.  Pursuant to 
38 C.F.R. § 3.159(c)(4), VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim but (1) contains competent lay or medical evidence 
of a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  38 C.F.R. 
§ 3.159(c)(4).  The Board notes, however, that there is no 
evidence, other than the veteran's lay contentions, to show 
that his diabetes mellitus had an onset in service or is 
otherwise related to service.  Although the veteran is 
competent to report symptoms, he is a layperson and cannot 
given an opinion on a medical diagnosis or etiology.  
Espiritu, supra.  Under these circumstances, there is no 
basis for obtaining a VA examination.  With regard to the 
claim for service connection for residuals of a brain 
concussion, the Board notes that although such examination 
was not warranted, due to the failure to submit new and 
material evidence, the veteran nonetheless underwent a VA 
examination in 2004, and the examiner issued an opinion.  
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran in this matter.


ORDER

Service connection for diabetes mellitus is denied.

New and material evidence has not been submitted and the 
claim to reopen the claim for service connection for 
residuals of a brain concussion is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


